NUMBER 13-20-00144-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ISSAC-JOHN COLLINS,                                                           Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

       Appellant Issac-John Collins was convicted of: (1) one count of aggravated

kidnapping, a first-degree felony; (2) sixty-six counts of sexual assault of a child, a

second-degree felony; (3) one count of attempt to commit aggravated sexual assault of a

child, a first-degree felony; (4) one count of indecency with a child, a third-degree felony;

and (5) one count of unlawful restraint of a child, a state jail felony. See TEX. PENAL CODE
ANN. §§ 20.02(c)(1), 20.04(A)(1)(1–6), 21.11(d), 22.011(a)(2), 22.021(a)(2)(B). Collins

was sentenced to a total of seventy years in prison.

       In two issues, Collins appeals his conviction on the grounds that: (1) the trial court

should have not allowed him to waive his right to counsel, and (2) his sentence is grossly

disproportionate to the seriousness of the alleged offenses. We affirm.

                                    I.      BACKGROUND

       Collins was arrested on February 7, 2019 for the above-described charges. At his

arraignment hearing on April 22, 2019, Collins appeared with private counsel. The trial

court listed the charges Collins faced and confirmed with Collins that he had received and

reviewed a copy of the indictment. Collins’s first attorney withdrew from the case on May

24, 2019, and a competency evaluation was ordered that same day. On June 5, 2019,

Collins filed an affidavit of indigence and counsel was appointed to represent him. The

results of the competency evaluation were received by the court on September 10, 2019,

but were not included in the record on appeal.

       On October 16, 2019, Collins filed a pro se, handwritten letter addressed to the

court in which he requested to represent himself. The letter stated, in part,

       I have a court appointed [attorney] and getting her to do stuff on behalf of
       my defense is almost impossible. Iv [sic] spoken with her and she has no
       objection concerning me executing my legal rights in representing myself. I
       represented myself in my last felony case in [P]ecos [C]ounty in 2018. . . . I
       walked out with no time. At age 19[,] I took a disorderly conduct charge to
       trial in [S]mith [C]ounty, picked out my jury and cross examined my accusers
       and I hung the jury. I do know how to handel [sic] myself in court.

In the letter, Collins also objected to continuing his trial date, requested a pretrial hearing,

moved for the suppression of certain evidence, and asked that his appointed counsel


                                               2
relinquish to Collins the discovery in her possession.

      On October 18, 2019, the trial court held a Faretta hearing. See Faretta v.

California, 422 U.S. 806, 833–36 (1975). The following exchange took place between the

court and Collins:

      THE COURT:           And I received the letter that you want to represent
                           yourself. Before I can allow that to happen, I have to,
                           in effect, counsel you that that is not a good idea.

      [COLLINS]:           I understand, Your Honor.

      THE COURT:           In fact, there is an old saying that someone who
                           represent[s] themselves has a fool for a client, okay?
                           And the bottom line is you have not gone to law school.

      [COLLINS]:           Right.

      THE COURT:           It is—I have to hold you to the same Rules of
                           Procedure and the same Rules of Evidence. It’s just
                           that you don’t get to just talk. So when you want to
                           represent yourself, it is like you can handle the case
                           and I can’t give you any leeway or make it easier for
                           you, and I certainly can’t be your attorney.

      [COLLINS]:           I understand, Your Honor.

      ....

      THE COURT:           Now, you have the right to represent yourself, after I
                           had admonished you that it is not a good idea. I do not
                           recommend it at all because, again, in my opinion you’ll
                           be at a disadvantage because you are not trained as a
                           lawyer to know the Rules of Evidence and the Rules of
                           Procedure.

      [COLLINS]:           I understand, Your Honor.

      THE COURT:           Okay? So I need to know, after I have admonished you,
                           what is your decision?



                                            3
        [COLLINS]:                 Your Honor, my decision to proceed as what it is. But I
                                   was requesting, what’s it called? Because of the nature
                                   of this case, these cases are considered biased, a lot
                                   of people are biassed [sic] and pre-judge these cases
                                   and—

        THE COURT:                 You’re considering what?

        [COLLINS]:                 These cases are like—these cases can easily be
                                   biased on the, like they pre-judge these cases, looking
                                   at the evidence and stuff.

        THE COURT:                 Uh-huh.

        [COLLINS]:                 And even—you’ve been a judge for decades, and you
                                   handle these cases and—

        ....

        [COLLINS]:                 —and you’ve been my judge most of my life.1

        THE COURT:                 Uh-huh.

        [COLLINS]:                 And I’m requesting that you hear my case, so it will be
                                   like—more like requesting a bench trial.

        THE COURT:                 You are requesting a bench trial?

        [COLLINS]:                 I won’t get a fair trial with a jury, like these cases are
                                   easily pre-judged I’ve seen it can be done.

        ....

        THE COURT:                 And you haven’t answered my question. Do you want
                                   [appointed counsel] to be, in effect, the attorney that
                                   represents [you] during the case, the bench trial, or are
                                   you going to insist on representing yourself?

         1 The record indicates that the presiding judge in the underlying case was also the presiding judge

for the following: (1) Collins’s guilty pleas to theft and failure to identify entered on April 22, 2011, see TEX.
PENAL CODE ANN. §§ 31.03, 38.02, and (2) a hearing to revoke Collins’s community supervision on March
7, 2012. See TEX. CODE CRIM. PROC. ANN. art. 42A.754. The record also indicates the presiding judge in
the underlying case signed off on a judgment of conviction on November 18, 2014, for a count of theft
committed by Collins. See TEX. PENAL CODE ANN. § 31.03.

                                                        4
       [COLLINS]:            I will insist on representing myself.

       The court granted Collins’s request to represent himself and his request for a

bench trial, and his appointed counsel was ordered to serve as standby counsel

throughout the remainder of the proceedings. See Scarbrough v. State, 777 S.W.2d 83,

92–93 (Tex. Crim. App. 1989) (holding that although a defendant does not have an

absolute right to hybrid representation, a trial court may permit it in its discretion).

       On November 7, 2019, the trial court held a status conference during which it

revisited its ruling on Collins’s waiver of his right to counsel based on reports from the jail

concerning Collins’s mental health. According to Edra Bocanegra, the mental health

coordinator and licensed professional counselor employed at the jail, Collins had been

placed on suicide watch several times following the October 18 hearing. Bocanegra

testified that Collins would ask to be removed from his unit based on his fears of the other

inmates. When Collins’s request to be removed was denied, he would then report having

suicidal ideations. Bocanegra stated that “[Collins] didn’t need to be on suicide watch

because of the risk factors. He has no history of suicide attempts, no history of mental

health [issues], and so we would take him off suicide watch.”

       The following colloquy then took place between the court, Collins, and standby

counsel:

       THE COURT:                   Okay. Let me explain to you. I—I think you’re
                                    being well taken care of in the jail. Hold on. My
                                    concern is . . . whether you can represent
                                    yourself in a serious case.

       [COLLINS]:                   Oh, I can represent myself. . . .
                                    I don’t have no mental illnesses. I don’t have no–


                                               5
                     I don’t have no suicidal behaviors. I only come
                     down because people in there start messing
                     with me because of my case . . . .

THE COURT:           Again, you’re not listening to what I have to say
                     and that is I understand what has been
                     happening in the jail.

[COLLINS]:           Yeah.

THE COURT:           The reason is I heard about what’s been
                     happening in the jail and it began to concern me
                     with regards to the decision that I have to make
                     and that is whether or not you are capable of in
                     effect representing yourself after you have
                     expressed the desire to represent yourself and
                     after I have admonished you about the negative
                     aspects of representing yourself.

[COLLINS]:           I’m pretty confident in my representation of
                     myself. I think a medical examiner—a medical
                     by—a doctor examined me and said I was good.
                     I was seen to be fit.

THE COURT:           Okay. [Standby counsel], he’s your client and
                     I’ve appointed you as of October to in effect to
                     assist him with regards to his self-
                     representation. Have you had any meetings with
                     him that would shed some light on to whether or
                     not I need to conduct another hearing and make
                     a determination as to whether I should allow him
                     to represent himself even though it is his desire?

[STANDBY COUNSEL]:   Judge, I feel like—even if he had a court-
                     appointed lawyer representing him he would
                     be—he would be running the show. He is
                     determined to represent himself. I will tell the
                     Court he’s come up with some things that I think
                     are good decisions—

THE COURT:           Okay.

[STANDBY COUNSEL]:   —and so I—I don’t think there is going to be any


                               6
                                  lawyer who can represent him. He—he is
                                  determined to represent himself and I think he
                                  would agree with that.

      [COLLINS]:                  I do want to say I thank this Court, you know, for
                                  giving me the opportunity to, you know, be able
                                  to represent myself. I’m sorry that I have a
                                  housing issue that—

      THE COURT:                  Okay.

      [COLLINS]:                  —I’m not able to control and it’s in the way—

      THE COURT:                  He—he definitely sounds like he’s got a grasp of
                                  the circumstances involved. Okay. So I was just
                                  concerned as to what I heard was happening in
                                  the jail and I needed to revisit my ruling on
                                  October 18th. So my ruling on October 18th
                                  based upon what I’ve heard in this courtroom,
                                  your—your statement and [standby counsel]’s
                                  statement, that ruling will stand . . . .

      On March 2, 2020, Collins’s trial began. Prior to opening statements, the court

found that:

      [E]arly, early on, this Court entertained and sent Mr. Collins for a
      competency evaluation where he was determined, without a question, to be
      competent, and that Mr. Collins has indicated to the Court and requested
      from the Court, on a number of occasions, that he be allowed to represent
      himself. This Court did conduct a competency [evaluation] as to whether he
      could or he could not represent himself. . . . I made the determination after
      I admonished him and argued against him representing himself that he
      could represent himself, and he has been doing that ever since.

      At the conclusion of trial, the judge found Collins guilty beyond a reasonable doubt

of all seventy counts and sentenced him to a total of seventy years in prison. This appeal

followed.




                                            7
                          II.    WAIVER OF RIGHT TO COUNSEL

      In his first issue, Collins contends that his decision to waive his right to counsel

was not made competently nor was it made knowingly and intelligently.

A.    Standard of Review & Applicable Law

      The Sixth and Fourteenth Amendments guarantee the right of an accused in a

criminal proceeding to effective assistance of counsel. See Gideon v. Wainright, 372 U.S.

335, 342–44 (1963); U.S. CONST. amends. VI, XIV. The right to effective assistance of

counsel may be waived by a defendant who wishes to conduct his own defense. Faretta,

442 U.S. at 836. “To be constitutionally effective, the waiver of counsel must be made (1)

competently, (2) knowingly and intelligently, and (3) voluntarily.” Fletcher v. State, 474

S.W.3d 389, 395 (Tex. App.—Houston [14th Dist.] 2015, pet. ref’d) (citing Collier v. State,

959 S.W.2d 621, 625 (Tex. Crim. App. 1997)).

B.    Analysis

      1.     Collins’s Waiver Was Made Competently

      The competency that is required of a defendant seeking to waive his right to

counsel is the competency to waive the right, not the competency to represent himself.

Godinez v. Moran, 509 U.S. 389, 399 (1993). Thus, the standard for waiving the right to

counsel, generally, is no higher than the standard for competency to stand trial. Chadwick

v. State, 309 S.W.3d 558, 560 (Tex. Crim. App. 2010) (citing Godinez, 509 U.S. at 399).

A defendant is presumed competent to stand trial unless a preponderance of the evidence

proves otherwise. TEX. CODE CRIM. PROC. ANN. art. 46B.003(b).




                                            8
        However, a trial court is permitted to insist upon counsel for a defendant who is

competent to stand trial, but who nonetheless suffers from severe mental illness. Indiana

v. Edwards, 554 U.S. 164, 174 (2008). “[O]nce a defendant is deemed competent to stand

trial, the relevant inquiry in determining whether a court may insist on counsel is whether

the defendant can ‘carry out the basic tasks needed to present his own defense without

the help of counsel.’” Fletcher, 474 S.W.3d at 389 (quoting Edwards, 554 U.S. at 175–

76). The court is authorized to take a realistic account of the defendant’s mental capacities

in determining whether a defendant who seeks to conduct his own defense at trial is

mentally competent to do so. Edwards, 554 U.S. at 177–78. The trial court is in a far

superior position than the reviewing court to assess the competency of a defendant to

proceed pro se. Id. at 177. A trial court’s determination that a defendant is competent to

waive his right to counsel is therefore reviewed for an abuse of discretion. Chadwick, 309

S.W.3d at 561. We review the evidence in the light most favorable to the trial court’s

ruling. Id.

        Here, the trial court found that, after his competency evaluation, Collins “was

determined, without a question, to be competent.” Neither party objected to this finding.

In support of his assertion that his waiver was not competently made, Collins included an

excerpt from his trial transcript where he cross-examined a witness in a manner that he

asserts on appeal was “incompetent, damaging, and hostile.” But Collins’s waiver of

counsel was entered over four months prior to the questioning of this witness. The trial

court did not have the benefit of hindsight at the time it accepted Collins’s waiver of

counsel. See Geeslin v. State, 600 S.W.2d 309, 314 (Tex. Crim. App. 1980).


                                             9
Nevertheless, Collins argues it was the trial court’s duty to sua sponte declare a mistrial

and appoint counsel once it observed Collins’s performance at trial.

       The record demonstrates that Collins asked many cogent questions during his

cross-examination of this particular witness. Other portions of the record from both his

trial and the preliminary proceedings indicate that he was, for the most part, respectful to

the trial court, the prosecutor, his standby counsel, and most of the witnesses. He filed

several motions, provided a coherent opening statement, was able to admit items of

evidence, and lodged many objections that were sustained. Therefore, the record

affirmatively demonstrates that Collins was able to “carry out the basic tasks needed to

present his own defense without the help of counsel.” See Edwards, 554 U.S. at 175–76;

Chadwick, 309 S.W.3d at 563.

       Further, the record does not indicate Collins suffers from any severe mental illness,

which is the “threshold requirement for mandating that a defendant accept the

representation of counsel.” See Fletcher, 474 S.W.3d at 401.

       We therefore conclude the trial court’s finding that Collins’s waiver was

competently made was not an abuse of discretion.

       2.     Collins’s Waiver Was Made Knowingly And Intelligently

       Because a defendant who conducts his own defense “relinquishes . . . many of the

traditional benefits associated with the right to counsel,” he must knowingly and

intelligently choose to forgo those benefits in order to represent himself. Faretta, 422 U.S.

at 835. A waiver is made knowingly and intelligently if the accused is “made aware of the

dangers and disadvantages of self-representation, so that the record will establish that


                                             10
‘he knows what he is doing and his choice is made with eyes open.’” Id. (quoting Adams

v. United States, 317 U.S. 269, 279 (1942)). The trial court must admonish the defendant

about the dangers and disadvantages of self-representation, that there are technical rules

of evidence and procedure, and that the defendant will not be granted special

consideration solely based on his decision to proceed pro se. Johnson, 760 S.W.2d at

279.

       There is no formulaic line of questioning or script a trial court must follow in

evaluating whether a defendant appreciates the decision he is making. Id. at 278. If such

factors are not apparent from the record, a trial court’s inquiry regarding a defendant’s

waiver of counsel should center around his “‘age, education, background, or previous

mental health history.’” Id. (quoting Martin v. State, 630 S.W.2d 952 (Tex. Crim. App.

1982)). In assessing whether a waiver was made knowingly and intelligently, courts look

to “the totality of circumstances.” Williams v. State, 252 S.W.3d 353, 357 (Tex. Crim. App.

2008). Whether the totality of circumstances evinces an effective waiver will depend on

“the particular facts and circumstances surrounding [the] case, including the background,

experience, and conduct of the accused.” Johnson v. Zerbst, 304 U.S. 458, 464 (1938).

       Collins argues that, although the trial court admonished him at length on the perils

of representing himself, the waiver of his right to counsel was not knowingly and

intelligently made because the trial court did not conduct an in-depth inquiry into Collins’s

“age, experience with the legal system, knowledge of the rules of evidence and procedure

for the State of Texas, or his overall maturity to conduct his own defense.” See Johnson

v. State, 760 S.W.2d 277, 278 (Tex. Crim. App. 1988). The record indicates Collins was


                                             11
thirty-two years old on the day of the Faretta hearing. Collins’s handwritten letter filed on

October 16, 2019, demonstrates that he (1) is literate; (2) has experience successfully

representing himself in at least two prior criminal cases; and (3) has a marked

understanding of criminal procedure. The trial judge also had some personal familiarity

with Collins’s experience with the legal system, as she had accepted pleas from him for

various offenses on at least three occasions prior to the underlying case. The court

conducted an inquiry into Collins’s mental health when it appointed an expert to

investigate his competency to stand trial.

       During the Faretta hearing, the trial court recommended against Collins’s self-

representation “because [he was] not trained as a lawyer to know the Rules of Evidence

and the Rules of Procedure.” See Johnson, 760 S.W.2d at 279 (requiring that defendant

be made aware “that there are technical rules of evidence and procedure”). The trial court

also admonished Collins that he would not be granted any leeway and would be held to

the same standard as an attorney. See id. (requiring that defendant be made aware “he

will not be granted any special consideration solely because he asserted his pro se

rights”). While it is true that the trial court did not determine Collins’s level of familiarity

with the Rules of Evidence and Procedure, “technical legal knowledge . . . [is] not relevant

to an assessment of [a defendant’s] knowing exercise of the right to defend himself.” See

Faretta, 422 U.S. at 836; see also Blankenship v. State, 673 S.W.2d 578, 584 (Tex. Crim.

App. 1984) (holding that appellant’s failure of “trial court’s impromptu evidentiary and

procedural ‘pop quiz’” was an improper ground for denial of appellant’s right to self-

representation). In addition to admonishing Collins, the trial court ordered defense


                                              12
counsel to remain as standby counsel.

       The court also revisited the decision to accept Collins’s waiver of counsel, as it

was permitted to do, when concerns about Collins’s mental health arose. See Edwards,

554 U.S. at 177–78. At that hearing, the trial court impressed upon Collins the seriousness

of the charges he was facing. It also heard from standby counsel that Collins had come

up with some good legal decisions and that he was determined to represent himself. It

heard from both the mental health coordinator at the jail and from Collins that he was not

suffering from severe mental health issues.

       The record before us is bereft of any inquiry into Collins’s level of education. A

careful trial court should inquire into a defendant’s age, background, education,

experience, and any other necessary information prior to permitting the wavier of counsel.

See Williams v. State, 774 S.W.2d 703, 705 (Tex. App.—Dallas 1989, pet ref’d). “But a

trial judge has no duty to inquire into an accused’s age, education, background[,] or

previous mental health history in every instance where an accused expresses a desire to

represent himself.” Williams, 252 S.W.3d at 356 (quotation omitted). Because the record

affirmatively shows that Collins was “literate, competent, and understanding, and that he

was voluntarily exercising his informed free will,” we conclude the trial court did not err in

implicitly finding that Collins’s waiver of the right to counsel was made knowingly and

intelligently. See Faretta, 422 U.S. at 835–36.

       We overrule Collins’s first issue.

                           III.   DISPROPORTIONATE SENTENCE

       In his second issue, Collins contends that the punishment assessed by the trial


                                             13
court was disproportionate to the seriousness of the alleged offenses in violation of the

Eighth and Fourteenth Amendments of the United States Constitution. See U.S. CONST.

amends. VIII, XIV. The State contends Collins has failed to preserve the issue for review.

       The Eighth Amendment of the United States Constitution provides that “[e]xcessive

bail shall not be required, nor excessive fines, nor cruel and unusual punishment inflicted.”

Id. amend VIII. The Eighth Amendment’s protections are extended to punishments

imposed by state courts through the Due Process Clause of the Fourteenth Amendment.

Id. amend. XIV. To preserve for appellate review a complaint that the sentence imposed

is grossly disproportionate, a defendant must present to the trial court a timely request,

objection or motion stating the specific grounds for the ruling sought. TEX. R. APP. P.

33.1(a); Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986) (“As a general

rule, an appellant may not assert error pertaining to his sentence or punishment where

he failed to object or otherwise raise such error in the trial court.”). “A defendant is required

to ‘present’ a motion to the trial court within ten days of filing it, unless the court, in its

discretion, extends that time period.” Stokes v. State, 277 S.W.3d 20, 21 (Tex. Crim. App.

2009) (quoting TEX. R. APP. P. 21.6). “Merely filing the motion is not sufficient alone to

show presentment.” Id. The defendant must give actual notice to the trial court of the

timely filed motion for new trial and actual notice of the desire to have a hearing. Rozell

v. State, 176 S.W.3d 228, 230 (Tex. Crim. App. 2005).

       Collins’s sentence was imposed on March 9, 2020. After the punishment phase of

his trial, Collins did not object to the length of his sentence. Collins was appointed counsel

on March 10, 2020. In an inmate communication form filed with the court on March 12,


                                               14
2020, Collins wrote, “IV [sic] been given a[n] [e]xtraordinar[ily] cruel and unusual

punishment.” Collins also attached a motion for sentence reconsideration to the inmate

communication form. Neither the inmate communication form nor the motion for sentence

reconsideration requested a hearing on the motion for sentence reconsideration. See id.

The record does not indicate that the trial court ever ruled on the motion. Moreover, the

trial court was not required to consider this motion, as Collins was represented by counsel

at the time it was filed. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.

2007) (“[A] trial court is free to disregard any pro se motions presented by a defendant

who is represented by counsel.”); Hazelwood v. State, 838 S.W.2d 647, 649 (Tex. App.—

Corpus Christi–Edinburg 1992, no pet.). A trial court’s decision not to rule on a pro se

motion in this context is not subject to review. See Robinson, 240 S.W.3d at 922. The

issue of disproportionate sentencing was not raised in the motion for new trial that counsel

for Collins filed on March 27, 2020. See id. at 921.

       We conclude that Collins’s complaint that his              sentence was grossly

disproportionate has not been preserved for our review. See TEX. R. APP. P. 33.1(a)(1);

Trevino v. State, 174 S.W.3d 925, 927–28 (Tex. App.—Corpus Christi–Edinburg 2005,

pet. ref’d). Moreover, even if this argument had been properly raised below, a comparison

of “the gravity of the offense [to] the severity of the sentence” in this case does not lead

to a threshold inference of gross disproportionality considering the evidence presented

as to the offenses. See Graham v. Florida, 560 U.S. 48, 60 (2010); Trevino, 174 S.W.3d

at 927–28.

       We overrule Collins’s second issue.


                                             15
                                  IV.    CONCLUSION

      We affirm the trial court’s judgment.


                                                      GINA M. BENAVIDES
                                                      Justice

Do not publish.
TEX. R. APP. P 47.2(b).

Delivered and filed on the
10th day of February, 2022.




                                              16